ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

SAGASER, WATKINS & WIELAND PC

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00239-DAD-SKO Document 61 Filed 02/18/20 Page 1 of 18

Howard A. Sagaser, State Bar No. 72492

Ian B. Wieland, State Bar No. 285721

David G. Litman, State Bar No. 285768
SAGASER, WATKINS & WIELAND, PC
5260 North Palm Avenue, Suite 400

Fresno, California 93704

Telephone: (559) 421-7000

Facsimile: (559) 473-1483

Lynn E. Calkins (Pro Hac Vice)
HOLLAND & KNIGHT, LLP
800 17th Street N.W., Suite 1100
Washington, D.C. 20006
Telephone: (202) 457-7041
Facsimile: (202) 955-5564

Chelsea Ashbrook McCarthy (Pro Hac Vice)
HOLLAND & KNIGHT, LLP

150 N. Riverside Plaza, Ste. 2700

Chicago, IL 60606

Telephone: (312) 263-3600

Facsimile: (312) 578-6518

Attorneys for Defendants Kruse Western, Inc., The Kruse Western, Inc. Board of Directors, The
Administration Committee, Kevin Kruse, and GreatBanc Trust Co.

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

ARMANDO ZAVALA, individually and on
behalf of all others similarly situated,

Plaintiff,
V.

GREATBANC TRUST COMPANY, KEVIN
KRUSE, THE KRUSE-WESTERN, INC.
BOARD OF DIRECTORS, THE
ADMINISTRATION COMMITTEE, and
JOHN AND JANE DOES 1-30,

Defendants.

 

 

Ne Nee” nee” See See Smee” Sweenee” Saaset” Sagres Seer! Smuaett! Senge! emg! wauett! maget!

CASE NO. 19-cv-00239-DAD-SKO

REPLY IN SUPPORT OF

MOTION FOR JUDGMENT ON THE
PLEADINGS, OR ALTERNATIVELY,
MOTION FOR SUMMARY JUDGMENT

Date: March 3, 2020
Time: 9:30 am
Courtroom: 5

Complaint filed: February 19, 2019
Amended Complaint Filed: August 16, 2019

 

REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT ON THE
PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT

012749.00008 - 256811.1

 
ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

SAGASER, WATKINS & WIELAND PC

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 61 Filed 02/18/20 Page 2 of 18

TABLE OF CONTENTS

I. PLAINTIFF’S CLAIMS ARE BARRED BY HIS RELEASE. .0.....eceeceeseeeeseeeeeeteeeeeeeees 1
A. Mr. Zavala Does Not Have an Injury to Pursue “on Behalf of” the Plan... 1
B. Plaintiff's Release was Knowing and Voluntary. 0.00... ccc eesecereeseeeeetseeseesnesensensoneees 5
C. GreatBanc and The Administration Committee are Released Parties. 0.0... eee 8

Il. PLAINTIFF’S PROCEDURAL CONCERNS ARE INSUFFICIENT GROUNDS TO
DENY THE MOTION. ..0....cccccccesseessesceeceeseceseseceeneseeeacessessecseceaeeassaseseeesevsaeseseneesaaeeatensengs 11
A. The Motion for Judgment on the Pleadings is Procedurally Proper. ......... cece 11

B. The Court can Consider the Material That was Submitted in Ruling on the Motion

for Judgement on the Pleadings 20... ec ceeceeeseceeeesteceeeeeseceeeseeseeeeseeeeesnseserseesseesues 12

Cc. The Court can Treat the Motion as one for Summary Judgment and Enter Judgment
in Defendants’ Favor. ....cceccecccscescecsseceneceeesesseceseeeaeseseeeaecssecseeecessnessaeeeeetsaeesseeseneeaees 13

i
REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT ON THE

PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749.00008 - 256811.1

 
ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

SAGASER, WATKINS & WIELAND PC

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 61 Filed 02/18/20 Page 3 of 18

TABLE OF AUTHORITIES
Cases
Barnes v. Cty. of Placer,
654 F. Supp. 2d 1066, 1070 (E.D. Cal. 2009), aff'd, 386 F. App’x 633 (9th Cir. 2010)... 13

Bennett v. CNA Ins. Cos.,

No. C-99-03127-EDL, 2001 WL 30533, at *4 (N.D. Cal. Jan. 5, 2001) oe eeeeeeeeeees 5, 10
Bowles v. Reade,

198 F.3d 752 (9th Cir, 1999)... ccecceceseecseceeeeeeeeseeeeseenecesersecesessssseesseessscessseeesesneesesseeate 1, 2, 3,4
Celotex v. Catrett,

477 U.S. 317, 323-324, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986) uo... cece cece eeeeeseneeeerees 13
Cryer v. Franklin Templeton Resources, Inc.,

No. C 16-4265 CW, 2017 WL 818788, at *3 (N.D. Cal. Jan. 17, 2017) eee eee eeeeseenseneenes 3
Doe v. United States,

A419 F.3d 1058, 1061 (Oth Cir. 2005)... cece cecceeeenecneceneeneesecesectessescsesesscseesseesessssssessesssessessessaeeas 11
Dorman v. Charles Schwab Corp.,

780 F. App’x 510 (9th Cir, 2019) cc ciceesesscnereeceseeseeesessessessesessesssesseessssesssssseenesssesesesseesseens 2,3
Gonda v. The Permanente Med. Group, Inc.,

691 F. App’x 397 (9th Cir. 2017) oo. cccceceseseseeenecscereesseseesesseseesessessesesesscsseesesessecseneesseneseeseeseeneeaes 5
Gonda v. The Permanente Med. Group, Inc.,

No. 11-cv-01363, 2015 WL 678969, at *7 (N.D. Cal. Feb. 17, 2015) one cececseereeeteeereees 5
Groska v. N. States Power Co. Pension Plan,

No. 05-114 (JNE/FLN), 2007 WL 2791119, at *3 (D. Minn. Sept. 24, 2007)... cece 8, 10
Halldorson v. Wilmington Trust,

182 F. Supp. 3d 531, 539-42 (E.D. Va. 2016)... eccescccsseseseceersessesssssnseseneeteeesetensesenseees 4,10
Halvorson v. Boy Scouts of Am.,

215 F.3d 1326, at *3 (6th Cir. 2000)... cc eecceceeseceeeereesecneceersecseesseessesseessesssesssesesssesesseeseeeneaeeass 7
Henry v. U.S. Trust Co. of Cal.,

569 F.3d 96 (2d Cir. 2009) ....cecccccccsceccecenseneeneesecseesessessesseseeseseersecusseessesssssessceessssereneseseasnasseenacses 3
Howell v. Motorola, Inc.,

633 F.3d 552, 561 (7th Cir. 2011)... cece eeeesesseeseeseesceeceeceseseeecssesssssesseseceessecsssssseseseeessenessesneees 4
Howell v. Motorola, Inc.,

No. 03 C 5044, 2005 WL 2420410, at *6—*7 (N_D. IIL. Sept. 30, 2005) oo. eee eeeerereeeees 10
In re Schering Plough Corp. ERISA Litigation,

589 F.3d 585, 594 (3rd Cir, 2009) occ cccecceseesseeeeecerseseeseceeesesensesersesseesessessecsesscsesessessessesseeneegs 4
Innis v. Bankers Trust Co. of S.D.,

No. 4:16-cv-00650, 2019 WL 2714509, at *12 (S.D. Iowa, Apr. 30, 2019) oo. cieeeeeeeeeeeees 4,9
JDS Uniphase Corp. ERISA Litig.,

No. 03-04743 WWS, 2006 WL 2597995 (N.D. Cal. Sept. 11, 2006) oe cece eeeteeeneeens 3
Johnson v. Couturier, In re JDS Uniphase Corp. ERISA Litigation

No. 2:05CV02046 RRBKJM, 2006 WL 2943160, at *2 (E.D. Cal. Oct. 13, 2006)... 3
Khoja v. Orexigen Therapeutics, Inc.,

899 F.3d 988, 1002 (9th Cir. 2018)... ececccnecererseteeeeeesecssesssessesseesseessesssssesesssesseseeneeseees 12, 13
Kramer v. Vendome Group LLC,

No. 11 Civ. 5245 (RJS), 2012 WL 4841310, at *5 (S.D.N.Y. Oct. 4, 2012) votre 8
LaRue v. DeWolff, Boberg & Assocs., Inc.,

552 U.S. 248 (2008) ..cccccccessssesseseeseeseeseeseaeeseseeeeesecssessesenscseessesstseessessessensassesessesesessassessseeseeseeees 3
Leavitt v. Northwestern Bell Telephone Co.,

921 F.2d 160, 162 (8th Cir. 1990)... ecccecccesceeeeseeeeseeecescneeeseseceeesecsseseeeeessesesessessessseeeeesessasneees 4
Liyan He v. Cigna Life Ins. Co. of New York,

No. 14-cv-2180, 2017 WL 4350570, at *2 (S.D.N.Y. July 7, 2017) occ cece eseesenseeees 10
Marchand v. Northrop Grumman Corp.,

No. 16-cv-06825-BLF, 2017 WL 2633132, at *5 (N.D. Cal. June 19, 2017) woe eeteeeeees 5

il
REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT ON THE

PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749.00008 - 256811.1

 
ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

SAGASER, WATKINS & WIELAND PC

Fresno, California 93704
Telephone: (559) 421-7000

10
{1

12

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 61 Filed 02/18/20 Page 4 of 18

Marder v. Lopez,

450 F.3d 445, 448 (9th Cir. 2006)... eccccesceseeseeececceerseeseeeceecsesseeseesesssesessessessseesseeseseseseseasseens 12
Morais v. Cent. "Beverage Corp. Union Employees’ Supplemental Retirement Plan,

167 F.3d 709, 713-14 (1st Cir, 1999) oe ecneceesenesseeeeseseesesersesessessesesssessessenessseessenessenesseeaees 6, 7
Perez-Jones v. Liberty Life Assurance Co. of Bos.,

No. LA CV 11-09518, 2013 WL 12126747, at *10 (C.D. Cal. Apr. 30, 2013)... eee 10
Piehl y. Metro. Life Ins. Co.,

No. Civ. 03-669-MO, 2005 WL 627586, at *3 (D. Or. Mar. 16, 2005) oo... cee eceseeteseeseeteeeeees 10
Rabin v. Parchem Trading Inc. Profit Sharing Plan

No. 13 CV 9201 (VB), 2015 WL 861746, at *4 n.2 (S.D.NLY. Jan. 30, 2015)... ccc eeeees 10
Roldan v. Callahan & Blaine,

219 Cal. App. 4th 87, 93 (2013) cee ceceeseeeseesesecsessesesenscsensssenscssssessesessenessasesseeasseeseeassesesneeey 5
Rombeiro v. Unum Insurance Co. ..cccccccesccsscccescessceseeneesseesecnseeesecneesseecseeesneeeseeseaseseseeseesseesneenennas 8
Shaw v. Jar-Ramona Plaza, LLC,

No. 5:13-cv-01563-CAS(SPx), 2015 WL 1275294, at *6 (C.D. Cal. Mar. 16, 2015)............. 2,4
Simon y. Eastern Kentucky Welfare Rights Organization,

426 U.S. 26 (1976) oeccccccccccscscesscesseessenersecsecnereecnecseeseeseeessessesseseessenssarseetseseeesssscasessenseeeeeeesseaseaeness 2
Smith v, T-Mobile USA, Inc.,

570 F.3d 1119, 1123 (9th Cir. 2009)... cece cccescesesecescesceerseseeesenseeecssesesseesscsesscecssseasssessereseseeseeens 2
Sperduto v. Time Warner Cable, Inc.,

No. EDCV1700110JGBSPX, 2018 WL 6177239, at *6 (C.D. Cal. Aug. 13, 2018)... eee 7
Spokeo, Inc. v. Robins,

136 S. Ct. 1540, 1547 1. 6... ccccececceseeseesecseeeeeseeseeeesecseeneeseeeesessessecsessessssesesensessessassessesaseesenes 2,4
Varity Corp. v. Howe,

516 U.S. 489 (1996) oo ceccccccccsccecteesceerseeecseeseeeesesecenscnessesesssseescseessesscsuesecesseesesesseeessessesessaeeeesees 4,9
Wagner y. Stiefel Labs., Inc.,

No. 1:12-cv-3234-MHC, 2015 WL 4557686, at *12—*13 (N.D. Ga. June 18, 2015)... eee 4
Watson v. County of Santa Clara

No. C-06-04029 RMW, 2007 WL 2043852, at *1 (N.D. Cal. July 12, 2007)... ce cceeteeeeeee 11
Werb v. ReliaStar Life Ins. Co.,

847 F. Supp. 2d 1140, 1152 (D. Minn. 2012) eee seeeseeeseescnsssensesseseseeseseessssenesssnesneeseeees 10
Whitson v. Bumbo,

No. C 07-05597 MHP, 2009 WL 1515597, at *4 (N.D. Cal. Apr. 16, 2009)... ceceeseeeneeee 11
Statutes
26 U.S.C. § 4975(€)(7) cccecceccccsceceensceeserseeseesevseesesseeeessesececsesaeeseesssassecsessuesessessasssesseseeassessaseseeasenenees 3
29 ULS.C. § L103 (a) ceececececcecseecessceecteesecneesecseeseceececessesseseceessessasessseseseseesesecessessessesieeaseaesseeseesenaes 9
29 U.S.C. § L109(8) eee cccccescscceessecnecseseeeeserenecessessessereenersecsstsesseeeeseseeseceeeseeseseeeseseseaseseeneeneenenss 2
29 U.S.C. § 113 2(a) oecccccecccseecesceseneceecseeerseeeecessecesessessesecescessesecesessessesessessessasesesessassessesseeneeneens 2,4

iii
REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT ON THE

PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749,00008 - 256811.1

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

~ 10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 61 Filed 02/18/20 Page 5 of 18

Once again, the issues posed by Plaintiff in his Opposition fail to salvage the claims. There
is no dispute that Mr. Zavala executed a release (the “Release”) expressly waiving every cause of
action at issue, including all ERISA claims brought here. By necessity, that means he cannot be a
proper plaintiff. The law is plain that, although others may, Mr. Zavala himself does not have the
personal injury necessary to bring a claim. The remaining issues Plaintiff presents are nothing more
than red-herrings seeking to distract from the plain, unescapable fact that this Court lacks
jurisdiction over this case given that Mr. Zavala is the only plaintiff. Defendants’ Motion for
Judgment on the Pleadings, or Alternatively, Motion for Summary Judgment (“Motion for
Judgment”) should be granted, and judgment should be entered in favor of Defendants and against
Plaintiff on all claims.

I. PLAINTIFF’S CLAIMS ARE BARRED BY HIS RELEASE.

A. Mr. Zavala Does Not Have an Injury to Pursue “on Behalf of” the Plan.

In an attempt to deflect from the clear fact that Mr. Zavala lacks standing to pursue this case,
Plaintiff seeks to focus this Court on the fact that Mr. Zavala could not waive the Plan’s claims if
they were brought by someone else. In so arguing, Plaintiff does not refute that ERISA claims fall
within the scope of the Release he signed. Rather, relying on the Ninth Circuit decision in Bowles
vy. Reade, 198 F.3d 752 (9th Cir. 1999), Plaintiff asserts that because he is bringing claims solely
“on behalf of the Plan,” his Release does not bar him from bringing the current claims.

To be clear, Defendants are not asking the Court to conclude that any claim that might be
brought “on behalf of? the Plan is released; rather, Defendants’ argument is that Plaintiff cannot
bring any such claim. Plaintiff has already resolved any claim he has with Defendants via his
Release. He has no injury to fight about in this lawsuit. Accordingly, he cannot bring a claim on
behalf of the Plan, and judgment should be entered for Defendants.

Attempting to dodge Mr. Zavala’s individual release of ERISA claims, Plaintiff contends
that this Court can retain jurisdiction because Mr. Zavala’s claims are “on behalf of? the Plan.

Plaintiff is wrong.

Hf

1

REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT ON THE

PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749.00008 - 256811.1

 

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400
Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 61 Filed 02/18/20 Page 6 of 18

Plaintiff, as the individual bringing suit under Section 502(a)(2) (29 U.S.C. § 1132(a)(2)) for
the relief set out in Section 409 (29 U.S.C. § 1109), must himself have an injury. “That a suit may
be a class action . .. adds nothing to the question of standing, for even named plaintiffs who represent
a class ‘must allege and show that they personally have been injured, not that injury has been
suffered by other, unidentified members of the class to which they belong.”” Spokeo, Inc. v. Robins,
136 S. Ct. 1540, 1547 n. 6 (emphasis added) (quoting Simon v. Eastern Kentucky Welfare Rights
Organization, 426 U.S. 26 (1976)) (internal quotations omitted). Statutory authorization to bring
suit is not enough. Spokeo, 136 S.Ct. at 1547-48.

Plaintiff here does not have any redressable injury because he resolved any and all claims he
had by virtue of his Release, which he gave in exchange for severance pay. Mr. Zavala thus has no
stake in the outcome of the litigation. Shaw v. Jar-Ramona Plaza, LLC, No. 5:13-cv-01563-
CAS(SPx), 2015 WL 1275294, at *6 (C.D. Cal. Mar. 16, 2015) (“A plaintiff who has settled his
claims and relinquished any hope of recovery does not ‘continue to have a personal stake in the
outcome of the lawsuit that is likely to be redressed by a favorable decision.’”); Smith v. T-Mobile
USA, Inc., 570 F.3d 1119, 1123 (9th Cir. 2009) (“Because the plaintiffs voluntarily settled all of
their claims ... they have failed to retain a personal stake in the litigation and their case is moot.”).

In addition to the fact that Mr. Zavala signed and received consideration for the Release, this
Court could also find that Plaintiff lacks any injury here because he was not a participant at the time
the alleged harm occurred.” Plaintiff cites nothing to support his claim that, “if the ESOP had paid

less for the stock [in 2015], Plaintiff would have been allocated more shares [in 2017];” nor does he

 

! Defendants do not dispute that Section 502(a)(2) authorizes suit by a participant “for appropriate relief”
under ERISA Section 409, including restoration of “any losses to the plan” resulting from a breach of
fiduciary duty. 29 U.S.C. § 1132(a)(2); 29 U.S.C. § 1109(a). Defendants also do not dispute that, without
the consent of the Plan, Plaintiff's individual release cannot bind the Plan. Bowles, 198 F.3d at 760; Dorman,
780 Fed. App’x at 514. However, these principles do not end the inquiry as Plaintiff suggests. ECF No. 58
at 7.

2 Plaintiff asserts that there is “nothing in the pleadings about the date on which Plaintiff became a participant.
ECF No. 58 at 10 n.4. However, Defendants’ Undisputed Fact 14 cites the Plan (that Plaintiff admits is
incorporated by reference into the Amended Complaint), which states than an employee will become a
participant the first January 1 or July 1 after he or she has completed a year of service. ECF No. 59 at 4, SOF
4 14. Plaintiff alleges that he did not start working for Western Milling until 2015 (RJN Exh. A (Amended
Complaint, ECF No. 34) at 3, { 12); thus, the earliest date on which he could have become a participant based
on that allegation is 2016. Accordingly, by Plaintiff's own allegations, he was not a participant at the time
of the transaction, and Defendants’ argument still applies.

 

REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT ON THE

PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749,00008 - 2568111

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (659) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 61 Filed 02/18/20 Page 7 of 18

explain how having more shares would have resulted in a greater aggregate value in his ESOP
account had an alleged overpayment not occurred. ECF No. 58 at 10. As Plaintiffs case of Henry
v. US. Trust Co. of Cal., 569 F.3d 96 (2d Cir. 2009) recognizes, it is the value of the shares (at the
time of the transaction) that matters, not how many shares there are. Jd. at 100.

Citing Bowles v. Reade, Plaintiff asserts that his claims are “not truly individual” and thus
his individual injury does not matter. ECF No. 58 at 8. However, this reasoning is refuted by the
recent Ninth Circuit decision in Dorman v. Charles Schwab Corp., 780 F. App’x 510 (9th Cir. 2019).
Relying on LaRue v. DeWolff, Boberg & Assocs., Inc., 552 U.S. 248 (2008), the Ninth Circuit
recognized that “such claims [under Section 502(a)(2)] are inherently individualized when brought
in the context of a defined contribution plan like that at issue.” Dorman, 780 F. App’x at 514; see
also 26 U.S.C. § 4975(e)(7) (specifying that an ESOP is a form of defined contribution plan).

Plaintiff's other cases also do not warrant denial of Defendants’ motion. As discussed in
Defendants’ moving brief, the plaintiff in Bowles was trying to bar any suit on behalf of the Plan
based on an individual release. Bowles, 198 F.3d at 756-57. And, in Bowles, the Court recognized
that the replacement trustee “was a necessary party” to “represent the plan participants’ interests”
in seeking a remedy for the alleged breaches of fiduciary duty. Jd. at 761. Defendants here are not
arguing that any suit on behalf of the Plan is barred, only that Plaintiff cannot be the one to bring it.

Furthermore, the district court cases Plaintiff cites (ECF No. 58 at 8) each rely on the same
interpretation of Bowles that Defendants are not proffering. The decisions in Johnson v. Couturier,
Inre JDS Uniphase Corp. ERISA Litigation, and Cryer v. Franklin Templeton Resources, Inc. each
summarily relied on the decision in Bowles to conclude that the release did not bar each of the
plaintiffs claims because the claims were on behalf of the plans at issue. Johnson, No.
2:05CV02046 RRBKJM, 2006 WL 2943160, at *2 (E.D. Cal. Oct. 13, 2006); In re JDS Uniphase
Corp. ERISA Litig., No. 03-04743 WWS, 2006 WL 2597995 (N.D. Cal. Sept. 11, 2006); Cryer, No.
C 16-4265 CW, 2017 WL 818788, at *3 (N.D. Cal. Jan. 17, 2017). None of those decisions analyzed
the distinction that the plaintiff in Bowles was trying to bar all claims brought by any person on

behalf of the plans at issue. Those cases did not analyze the argument being presented here, which

3

REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT ON THE

PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749.00008 - 256811.1

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400
Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 61 Filed 02/18/20 Page 8 of 18

is that Plaintiff, who signed a release of ERISA claims, is not a proper person to bring the present
claims “on behalf of” the plan.? None of the cases contain any analysis of the individual-injury
considerations that were later addressed, and found critical, in the Supreme Court’s decision in in
Spokeo, 136 S. Ct. at 1547-1550. Accordingly, they are inapplicable. And although Plaintiff's case
of In re Schering Plough Corp. ERISA Litigation, 589 F.3d 585, 594 (3rd Cir. 2009), cites a list of
additional cases in the context of class certification that refused to deny certification on grounds of
release, there are numerous decisions in a procedural posture more similar to that here that support
Defendants’ position. See, e.g., Howell v. Motorola, Inc., 633 F.3d 552, 561 (7th Cir. 2011)
(concluding that plaintiff's release barred action seeking to recover for breach of fiduciary duty),
Leavitt v. Northwestern Bell Telephone Co., 921 F.2d 160, 162 (8th Cir. 1990) (same); Halldorson
v. Wilmington Trust, 182 F. Supp. 3d 531, 539-42 (E.D. Va. 2016) (same); Wagner v. Stiefel Labs.,
Inc., No. 1:12-cv-3234-MHC, 2015 WL 4557686, at *12—*13 (N.D. Ga. June 18, 2015) (same);
Innis v. Bankers Trust Co. of S.D., No. 4:16-cv-00650, 2019 WL 2714509, at *12 (S.D. Iowa, Apr.
30, 2019) (same).°

/I/

II!

 

3 Munro vy. University of Southern California is also not persuasive because that case addressed an arbitration
clause, which does not implicate the standing issues raised here. No. CV 16-6191-VAP (CFEx), 2017 WL
1654075 (C.D. Cal. March 23, 2017).

4 Although the court in In re Schering Plough Corp. ERISA Litigation concluded that the release in that case
did not bar that lawsuit, the court reversed the trial court’s grant of class certification, specifically questioning
whether the named plaintiff could satisfy the typicality element in light of the release she signed. 589 F.3d
at 599-600.

° Even if the Court were inclined to conclude that Plaintiff’s release does not bar him from bringing claims
“on behalf of” the Plan under Section 502(a)(2), Plaintiffs release bars him from bringing any claims under
ERISA Section 502(a)(3), such as his claims against non-fiduciaries. See ECF No. 31 at 7 (recognizing that
Plaintiff's claims against the selling shareholders lie under Section 502(a)(3), 29 U.S.C. § 1132(a)(3)).
Bowles v. Reade, however, specifically distinguished claims under Section 502(a)(2), which authorizes
claims to recover for injuries to the plan, from those under Section 502(a)(3), which authorizes claims to
obtain “other appropriate equitable relief.” 198 F.3d at 759-60. The basis for this distinction is explained by
the Supreme Court’s holding in Varity Corp. v. Howe, 516 U.S. 489 (1996), which found that Section
502(a)(3) authorized individual relief. Bowles, 198 F.3d at 759-60. Given that Section 502(a)(3) authorizes
individual relief, an individual release can accordingly bar such a remedy, and Plaintiff cannot skirt the legal
effect of his release by asserting that his claims under Section 502(a)(3) are only “on behalf of” the plan. See
ECF No. 34 at 2 § 1 (plaintiff alleging that his claims are on behalf of both himself and other participants and
beneficiaries). Cf Spokeo, 136 S. Ct. at 1547 n.6 (noting that a plaintiff bringing a matter on behalf of others
must still have a claim himself); Shaw, 2015 WL 1275294, at *6 (holding that plaintiff who signed release
has no claim for the court to redress).

4

REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT ON THE

PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749,00008 - 256811.1

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 61 Filed 02/18/20 Page 9 of 18

B. Plaintiff’s Release was Knowing and Voluntary.

As a secondary argument, Plaintiff contends that his declaration creates a genuine issue of
material fact as to whether Plaintiff knowingly and voluntarily released his claims. Plaintiff
however cannot use a declaration to contradict the plain language of the Release, which Plaintiff
admits he signed. And, even if admissible, the extrinsic evidence Plaintiff submits does not support
a finding that the Release is unenforceable.

In an attempt to defeat the entry of judgment, Plaintiff claims that his declaration creates a
factual dispute regarding whether he understood the release he was signing and whether it was
voluntary. ECF No. 58 at 15. Contrary to this assertion, under California law, which governs the
release, a person is presumed to have read and understood what he signed. Gonda v. The
Permanente Med. Group, Inc., No. 11-cv-01363, 2015 WL 678969, at *7 (N.D. Cal. Feb. 17, 2015)
(“The Court finds that California law governs the Settlement Agreement, including the ERISA
waiver.”), aff'd Gonda v. The Permanente Med. Group, Inc., 691 F. App’x 397 (9th Cir. 2017).
“When an employee signs a contract . . . she is conclusively presumed to know its contents and
assent to them. ‘[T]he law effectively presumes that everyone who signs a contract has read it
thoroughly, whether or not that is true.”” Marchand v. Northrop Grumman Corp., No. 16-cv-06825-
BLF, 2017 WL 2633132, at *5 (N.D. Cal. June 19, 2017) (quoting, in part, Roldan v. Callahan &
Blaine, 219 Cal. App. 4th 87, 93 (2013)).

Here, immediately above his signature on the Release, Plaintiff said he “understands and
agrees that he executed this Agreement voluntarily”; “he has read this Severance Agreement”, “he
has been represented in the preparation, negotiation, and execution of this Severance Agreement by
legal counsel of his own choice or has voluntarily elected not to retain legal counsel”; “he
understands the terms and consequences of this Severance Agreement and of the releases it
contains”; and “he is fully aware of the legal and binding effect of this Severance Agreement.” ECF
No. 59 at SOF § 28. Plaintiff cannot use his after-the-fact declaration to dispute the plain language
of the Release to assert that he does not understand it or was forced to sign it. Gonda, 2015 WL
678969, at *9 (“As did the courts in Upadhyay, Parisi, and Bennett, the Court holds that Dr. Gonda

5

REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT ON THE

PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749.00008 - 256811.1

 
ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

SAGASER, WATKINS & WIELAND PC

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 61 Filed 02/18/20 Page 10 of 18

may not use extrinsic evidence to contradict the terms of the Settlement Agreement. Therefore, the
Settlement Agreement must be construed to mean what it says: Dr. Gonda has waived his ERISA
claims against the released parties.”); see also Morais v. Cent. Beverage Corp. Union Employees’
Supplemental Retirement Plan, 167 F.3d 709, 713-14 (1st Cir. 1999) “Rather, when unambiguous
language in the challenged waiver document directly refutes an employee’s representation regarding
the circumstances surrounding the waiver, the contract logically must take precedence, at least in
the absence of competent evidence of the employee’s incapacity at the time he signed the
document.”). Based on the language of the Release alone, the Court can conclude that it was
knowing and voluntary.

If this Court were to find that consideration of evidence outside the Release itself is
appropriate, the undisputed evidence still demonstrates that the Release was knowing and voluntary.
Plaintiffs assertions in his declaration that the exit interview was short, that Ms. Landers explained
the Release as “standard,” and that she did not go through it in detail are not sufficient to create an
issue of fact. There is no evidence that the terms of the Release were misrepresented to him. Rather,
Plaintiff's declaration establishes that Ms. Landers was candid with Plaintiff—if he wanted
severance pay, he would have to sign the Release. Plaintiff's declaration also establishes that the
departure from his employment at Western Milling was triggered by Plaintiffs two-week notice of
resignation, not by an involuntary termination. ECF No. 58-1 at §2. This supports the notion that
Plaintiff was under no duress to sign the Release. There is also no evidence that Ms. Landers refused
Plaintiff the opportunity to spend more time reviewing the Release. Plaintiff claims that, if he had
been told he could take the Release home or that he could ask someone to go over the documents
on his behalf, he would have done so. But, this after-the-fact, self-serving statement cannot be used
to contradict the plain language of the Release. Morais, 167 F.3d at 713 (“In the face of such
unambiguous language, it would require a substantial departure from basic contract interpretation
principles for us to validate Morais’ self-serving effort, years later, to generate a factual dispute by
asserting that he was isolated from all advisors and pressured into signing the Agreement.”)
Notably, Plaintiff's declaration does not state that he requested more time and was refused. The

6

REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT ON THE

PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749.00008 - 256811.1

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 61 Filed 02/18/20 Page 11 of 18

undisputed evidence is that Ms. Landers did not tell him he had to sign the Release that day, but
Plaintiff chose to do so anyway. ECF No. 59 at { 20 (not offering any evidence to contradict
statement that plaintiff was not told he had to sign Release on the day it was presented).

Plaintiff claims that he had no bargaining power and thus the Release should be considered
unenforceable. But, the undisputed evidence does not support that conclusion. Plaintiff’'s own
declaration contradicts the notion that Plaintiff lacked any bargaining power. Plaintiff agrees that
he was able to negotiate the terms of his severance pay and that he had sufficient power to reach
back out to the company when his payment was not issued in the matter he requested. There is also
no evidence that Plaintiff asked to negotiate other terms of the Release. Moreover, the fact that
Plaintiff has retained his severance pay overcomes any notion that the Release was signed under
duress or coercion. Halvorson v. Boy Scouts of Am., 215 F.3d 1326, at *3 (6th Cir. 2000) (finding
that retention of severance pay overcame any claim that release of ADA, FMLA, and ERISA claims
was invalid due to duress or coercion). Plaintiff cannot use his declaration to assert that his failure
to speak up regarding the terms of the Release makes it unenforceable.

Furthermore, the fact that Plaintiff does not have a college degree does not act as a bar to
enforceability. In Morais, the First Circuit upheld the enforceability of an ERISA release from an
individual who only possessed an eighth-grade education. 167 F.3d at 713; see also Sperduto v.
Time Warner Cable, Inc., No. EDCV1700110JGBSPX, 2018 WL 6177239, at *6 (C.D. Cal. Aug.
13, 2018) (finding that release of ERISA claims was knowing and voluntary even though the parties
submitted no evidence on plaintiff's education and business sophistication and the parties’ roles in
deciding the provisions of the waiver).

Plaintiffs argument that the consideration for the Release was insufficient is also without
merit. Plaintiff cites no authority to support the notion that one-month’s salary is insufficient
consideration.© And, Plaintiff's claim that his severance pay was only to compensate for “lost

wages” is contradicted by the undisputed evidence. Plaintiff admits that his departure from Western

 

6 Plaintiff claims he needs discovery on whether the severance payment of $2500 equaled about four weeks
of his salary. ECF No. 59 at § 18. However, the amount of money Plaintiff earned is information within
his possession. FED. R. Civ. P. 56(d).

7

REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT ON THE

PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749,00008 - 256811.1

 
ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

SAGASER, WATKINS & WIELAND PC

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 61 Filed 02/18/20 Page 12 of 18

Milling was purely voluntary. ECF No. 58-1 at § 2. He quit. There were no “lost” wages to
compensate him for. The severance payment, neutral reference, and agreement not to contest
unemployment was something that Plaintiff was not otherwise entitled to. Kramer v. Vendome
Group LLC, No. 11 Civ. 5245 (RJS), 2012 WL 4841310, at *5 (S.D.N.Y. Oct. 4, 2012) (one month’s
salary and other benefits the employee was not otherwise entitled to weighed in favor of validity of
release).

Plaintiffs cases do not warrant a conclusion that the Release is unenforceable. In Rombeiro
v. Unum Insurance Co., the court concluded that the terms of the agreement were unclear and that
the amount of consideration was unclear. 761 F. Supp. 2d 862, 869 (N.D. Cal. 2010). Plaintiff here
has not asserted that the language of the Release is unclear, and, as discussed above, the amount of
consideration is sufficient. Citing Groska v. N. States Power Co. Pension Plan, No. 05-114
(JNE/FLN), 2007 WL 2791119, at *3 (D. Minn. Sept. 24, 2007), Plaintiff also asserts that a release
will not be enforced if “the fiduciary obtained the release in violation of its duties to the beneficiary.”
ECF No. 58 at 12. However, Plaintiff's Amended Complaint does not claim that his employer who
presented the release, Western Milling, is a “fiduciary” with respect to the Plan. ECF No. 34
Accordingly, Groska is inapplicable on this point. Of note, however, the court in Groska ultimately
concluded that the release at issue was knowing and voluntary. Groska, 2007 WL 2791119, at *8.

For these reasons, the undisputed facts demonstrate that Plaintiffs release was knowing and
voluntary.’

C. GreatBanc and The Administration Committee are Released Parties.

Plaintiff argues that GreatBanc and the Administration Committee are not Releasees under
the Agreement because the Release does not include the trustee of any stockholder as a released
party—just the stockholder itself—and because the ESOP is not an “affiliate” of Western Milling,
such that the Committee, as its agent, is not a released party. However, by the Release’s plain

language, GreatBanc and the Administration Committee are in fact released parties.

 

"If this Court were to give credence to declaration such that it is inclined to deny Defendants’ Motion on that
basis, at a minimum, Defendants should be allowed to depose Mr. Zavala on the substance of his declaration
for a supplemental submission on those issues before the Court rules substantively on Defendants’ Motion.

8

REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT ON THE

PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749.00008 - 256811.1

 

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 61 Filed 02/18/20 Page 13 of 18

1. GreatBanc Trust Company

Plaintiff strains to remove GreatBanc from the scope of the Release by claiming that the
Trust, but not the trustee, falls under the Release. As explained in Defendants’ Motion, however,
the trust and trustee function as one. The ESOP holds all outstanding shares of Kruse Western stock.
Plaintiff argues that coverage of the Release stops there, with the stockholder (the Trust). But
Plaintiff cites no authority to support his claim.

More importantly, the ESOP may only act through its trustee, which is GreatBanc. See 14
Causes of Action 411 (2019 ed.) (“[A] trust can act only through its trustee... .”); 29 U.S.C.
§ 1103(a) (“[T]he trustee or trustees shall have exclusive authority and discretion to manage and
control the assets of the plan... .”); Varity Corp. v. Howe, 516 U.S. 489, 535 (1996) (“[T]he trustee’s
authority over plan assets is exclusive. . . .”). With GreatBanc directing all of the Trust’s actions,
GreatBanc essentially functions as the sole stockholder of Kruse Western. And stockholders are
released parties.

Moreover, GreatBanc also falls within the scope of the Release as an administrator of a
stockholder—the Trust. Although Plaintiff claims this is not supported by the evidence, the ESOP
Trust Agreement confirms it: “All contributions made under the Plan will be held, managed, and
controlled by the Trustee acting under this Trust Agreement, which forms part of the Plan. The
administration of the Trust Fund [defined as ‘all property of every kind held by the Trustee’] shall
be coordinated with the administration of the Plan.” SOF ¥ 7. See Innis, 2019 WL 2714509, at *8
(holding that trustee of ESOP fell within scope of release that included owners, members,
stockholders, and affiliates, and “all persons acting on behalf of, by, through, under or in concert
with any of them” because it was acting on behalf of the owners and stockholders).

2. The Administration Committee

The Administration Committee is also a released party because it is an “agent” of the ESOP,
which is an “affiliate” of Western Milling. Plaintiff does not contest that the Committee is an agent
of the ESOP, merely that the ESOP is an “affiliate” of Western Milling. Plaintiff claims this

argument is “on shaky legal ground,” and points to Werb v. ReliaStar Life Ins. Co., 847 F. Supp. 2d

9

REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT ON THE

PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749,00008 - 256811.1

 
ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

SAGASER, WATKINS & WIELAND PC

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 61 Filed 02/18/20 Page 14 of 18

1140, 1152 (D. Minn. 2012), and Groska v. N. States Power Co. Pension Plan, No. 05-114
(JNE/FLN), 2007 WL 2791119, at *8 (D. Minn. Sept. 24, 2007), to say that the ESOP is not a
conventional “affiliate” or a released party. ECF No. 58 at 19-20. But the court in Werb did not
resolve the question of whether the release at issue included the benefit plan. Moreover, the courts
in Werb and Rabin v. Parchem Trading Inc. Profit Sharing Plan, both acknowledged that other
courts had ruled that benefit plans are ‘affiliates’ of the company that establishes and sponsors the
plans. See Werb, 847 F. Supp. 2d at 1152; Rabin, No. 13 CV 9201 (VB), 2015 WL 861746, at *4
n.2 (S.D.N.Y. Jan. 30, 2015). See, e.g., Liyan He v. Cigna Life Ins. Co. of New York, No. 14-cv-
2180, 2017 WL 4350570, at *2 (S.D.N.Y. July 7, 2017) (distinguishing Groska, which ruled
“without citation to authority” that employee benefit plans are not “affiliated” with the sponsoring
employer, and finding that the plan administrator came within the definition of Releasee where it
acted as an agent of the plan).

Courts have indeed held that employee benefit plans are “affiliates” of the companies that
sponsor them. See, e.g., Halldorson, 182 F. Supp. 3d at 545 (ESOP Plan was an affiliate of the
employer because it “was formed for the benefit of [the] employees”); Howell v. Motorola, Inc.,
No. 03 C 5044, 2005 WL 2420410, at *6—*7 (N.D. Ill. Sept. 30, 2005) (the language of the release
extended to affiliates of the company, including the Plan); Liyan He, 2017 WL 4350570, at *2 n.2
(same). As “agent” of the ESOP then, the Administration Committee also falls within the Release.
See, e.g. Perez-Jones v. Liberty Life Assurance Co. of Bos., No. LA CV 11-09518, 2013 WL
12126747, at *10 (C.D. Cal. Apr. 30, 2013) (“Liberty also fits within the term ‘agents,’ as the entity
responsible for providing benefits under the Plan.”); Piehl v. Metro. Life Ins. Co., No. Civ. 03-669-
MO, 2005 WL 627586, at *3 (D. Or. Mar. 16, 2005) (interpreting release to include administrator
of plan); Livan He, 2017 WL 4350570, at *2 (holding that plan administrator qualified as an “agent”
of the company or the employee benefit plan). Cf Bennett v. CNA Ins. Cos., No. C-99-03127-EDL,
2001 WL 30533, at *4 (N.D. Cal. Jan. 5, 2001) (releasing claims against third party issuer of benefit
as an agent of the company). Accordingly, GreatBanc and the Administration Committee both fall

within the scope of the Release.

10

REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT ON THE

PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749,00008 - 256811.1

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 61 Filed 02/18/20 Page 15 of 18

IL. PLAINTIFF’S PROCEDURAL CONCERNS ARE INSUFFICIENT GROUNDS TO
DENY THE MOTION.

Plaintiff spends a considerable portion of his Response raising immaterial procedural
challenges to Defendants’ Motion for Judgment. To the extent they have any significance, the issues
would be readily resolved by the passage of time or by the conversion of the Motion to the
alternatively requested motion for summary judgment. Regardless of the mechanism used,
Defendants’ Motion should be granted with judgment entered in Defendants’ favor on all counts.

A. The Motion for Judgment on the Pleadings is Procedurally Proper.

Plaintiff contends that this Court must wait to rule on Defendants’ Motion until each
Defendant separately answers the Complaint and, until that happens, deny the Motion as premature.
Plaintiff is wrong.

The Court is not obligated to wait for each Defendant to file an answer before it may grant
Defendants’ motion for judgment on the pleadings. In direct contrast to Plaintiff's argument, one
of this Court’s peer districts has noted in a similar case that it made “no sense to require Target to
wait for co-defendant Bumbo—Pty’s answer before allowing Target to file a Rule 12(c) motion[.]”
Whitson v. Bumbo, No. C 07-05597 MHP, 2009 WL 1515597, at *4 (N.D. Cal. Apr. 16, 2009).

Although Plaintiff has cited several cases in which courts found such motions as premature
and thus denied without prejudice to be refiled later, such decisions are either inapposite or were
recognized to be at the court’s discretion. For example, in Watson v. County of Santa Clara, while
denying a motion for judgment on the pleadings because not all defendants had yet answered, the
court expressly recognized that other courts “have found that they have discretion to allow motions
for judgment on the pleadings in specific situations, even where not all defendants have filed an
answer.” No. C-06-04029 RMW, 2007 WL 2043852, at *1 (N.D. Cal. July 12, 2007). The facts in
Doe v. United States are also inapposite to the facts in this case. See 419 F.3d 1058, 1061 (9th Cir.
2005). In Doe, the lone defendant filed a motion to dismiss, and the plaintiff filed a cross-motion
for judgment on the pleadings seeking judgment in her favor. Jd. It was the plaintiff in Doe seeking

to obtain premature judgment before the defendant had an opportunity to be heard on its motion to

11

REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT ON THE

PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749.00008 - 2568111

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 61 Filed 02/18/20 Page 16 of 18

dismiss, unlike in this case, where the Defendants have simply moved on alternative grounds and
may obtain relief from both motions, on separate grounds.

Here, GreatBanc, Kevin Kruse, and the Kruse-Western Inc. Board of Directors have each
filed an answer. ECF Nos. 43, 44, 45. The Administration Committee has not. As explained in the
Motion, the Administration Committee was included as a movant for purposes of judicial efficiency.
ECF No. 54-1 at 8 n.3. All served Defendants were released parties and thus moved for judgment
on the pleadings on the theory that Plaintiff released them from liability. ECF No. 54-1. The Court
certainly could decide to rule on the Motion with respect to GreatBanc, Kevin Kruse, and the Kruse-
Western Inc. Board of Directors, saving the Administration Committee in abeyance for a successive
motion if it prefers but doing so would add to this Court’s already strained capacity in direct
contravention of this Court’s standing order. See ECF No. 57.8

B. The Court can Consider the Material That was Submitted in Ruling on the

Motion for Judgment on the Pleadings.

It is well established that “[a] court may consider evidence on which the complaint
“necessarily relies” if: (1) the complaint refers to the document; (2) the document is central to the
plaintiff's claim; and (3) no party questions the authenticity of the copy attached to the 12(b)(6)
motion.” Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006). Even in circumstances where a
document is not referenced in a complaint, “there are those rare instances when assessing the
sufficiency of a claim requires that the document at issue be reviewed, even at the pleading stage.”
Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018) (citing cases in which the
Ninth Circuit has ruled it proper to consider material not referenced in the complaint on a motion to
dismiss).

The release and Trust Agreement are two such documents. The Plan document, Section 1.3,

specifies: “The Trust implements and forms part of the Plan. The provisions of and benefits under

 

8 And, even if the Court were inclined to wait on additional pleadings from the Administration Committee if
it is not dismissed outright, there is no need to deny the Motion. The Court may simply reserve ruling on the
Motion until the pending motion to dismiss has been resolved and the Administration Committee has
answered. Or, the Court may alternatively convert the motion to a motion for summary judgment as was
requested by Defendants. ECF No. 54-1.

12

REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT ON THE

PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749,00008 - 256811.1

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 61 Filed 02/18/20 Page 17 of 18

the Plan are subject to the terms and provisions of the Trust. In the event of a conflict between the
Plan and the trust agreement, the terms of the trust agreement shall control.” ECF No. 54-2 at SOF
43. Plaintiff does not contest that the Plan itself may be considered on a motion for judgment on
the pleadings. ECF No. 58 at 14n.8. Thus, the Trust Agreement, which “implements and forms
part of the Plan” and governs in the “event of a conflict,” must be considered, as well. See Khoja,
899 F.3d at 1002 (recognizing that the very purpose of the incorporation-by-reference doctrine is to
“prevent[] plaintiffs from selecting only portions of documents that support their claims, while
omitting portions of those very documents that weaken—or doom—their claims”). For these
reasons, the release must also be considered for the Court to understand the full contractual
relationship of the parties. To rule otherwise would be to piecemeal consider portions of the
pertinent documents. See id.

That being said, even if the Court chooses not to consider the documents, the solution is not
to deny Defendants’ Motion. The Court may instead convert the Motion to one for summary
judgment as requested by Defendants. If the Motion is treated as one for summary judgment, there
is no question the Court may consider the documents, rendering Plaintiff's argument moot.

C. The Court can Treat the Motion as one for Summary Judgment and Enter

Judgment in Defendants’ Favor.

Plaintiff does not dispute that considering the present motion as one for summary judgment
is procedurally proper; plaintiff just claims that a dispute of fact prevents summary judgment at this
stage. Thus, the procedural deficiencies Plaintiff claims with respect to a motion for judgment on
the pleadings can be overcome by the court treating this motion as one for summary judgment.

“The purpose of summary judgment ‘is to isolate and dispose of factually unsupported
claims and defenses.’” Barnes v. Cty. of Placer, 654 F. Supp. 2d 1066, 1070 (E.D. Cal. 2009), aff'd,
386 F. App’x 633 (9th Cir. 2010) (citing Celotex v. Catrett, 477 U.S. 317, 323-324, 106 S.Ct. 2548,
91 L.Ed.2d 265 (1986)). “The mere existence of a scintilla of evidence in support of the non-moving
party’s position is insufficient: There must be evidence on which the jury could reasonably find for

[the non-moving party].” Jd. (internal quotations omitted).

13

REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT ON THE

PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749.00008 - 256811.

 
Case 1:19-cv-00239-DAD-SKO Document 61 Filed 02/18/20 Page 18 of 18

Plaintiff's only objection to the grant of summary judgment is that his declaration creates a
genuine issue of material fact. However, as discussed above, Plaintiff's declaration does not prevent
judgment at this juncture. The clear, unambiguous language of the release establishes as a matter
of law that the release was knowing and voluntary, barring Plaintiff's claims. And, the extrinsic
evidence that Plaintiff submits does not warrant a different conclusion.

Plaintiff has failed to establish that a genuine issue of material fact exists, and judgment

should be entered in favor of all Defendants and against the Plaintiff on all counts.

Dated: February 18, 2020 SAGASER, WATKINS & WIELAND PC

By: /s/Ian B. Wieland

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400
Fresno, California 93704
Telephone: (559) 421-7000

SAGASER, WATKINS & WIELAND PC

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

14

Howard A. Sagaser

Ian B. Wieland

Christopher M. Rusca

Attorneys for Defendants GreatBanc Trust
Company, Kevin Kruse, Kruse Western,
Inc., The Kruse Western Inc. Board of
Directors, and The Administration
Committee

REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT ON THE

PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749,00008 - 256811.1

 
